AS OF 2/19/2013

Exhibit 10.13

FORM OF INDEMNIFICATION AGREEMENT

RTI International Metal, Inc. has entered into an Indemnification Agreement in
the form attached with each of the individuals listed below, effective as of the
date set forth opposite such individual’s name.

 

Name and Title

   Date  

Daniel I. Booker, Director

     May 6, 2005   

Ronald L. Gallatin, Director

     May 6, 2005   

Robert M. Hernandez, Director

     May 6, 2005   

Edith E. Holiday, Director

     May 6, 2005   

Jerry Howard, Director

     April 26, 2013   

Bryan T. Moss, Director

     June 1, 2008   

Rokus L. van Iperen, Director

     July 28, 2011   

Mario Longhi, Director

     April 26, 2013   

James A. Williams, Director

     August 7, 2005   

Arthur B. Winkleblack, Director

     December 1, 2013   

Dawne S. Hickton, Vice Chair, President & Chief Executive Officer and Director

     May 6, 2005   

William T. Hull, Senior Vice President & Chief Financial Officer

     November 9, 2005   

James L. McCarley, Executive Vice President – Operations

     May 17, 2010   

Patricia A. O’Connell, Executive Vice President – Commercial

     February 21, 2013   

William F. Strome, Senior Vice President – Finance & Administration

     November 19, 2007   

Chad Whalen, General Counsel & Senior Vice President – Government Relations

     February 19, 2007   

Loretta L. Benec, Assistant General Counsel & Secretary

     April 26, 2013   